Case: 1:15-cv-01046-SO Doc #: 253-1 Filed: 04/04/19 1 of 51. PageID #: 4948




                      EXHIBIT A
  Case: 1:15-cv-01046-SO Doc #: 253-1 Filed: 04/04/19 2 of 51. PageID #: 4949




Title: Introduction / Overview
Recommended Time: 1 hour
Primary Audience: All Officers of the Cleveland Division of Police
Module Goal: To give officers an overview of the 2019 use of force policy
              training

Required Materials: Digital presentation (Power Point, video); lesson plan

  I.    Introduction
            a. Will be given by a Supervisor (If no Training Section
                Supervisors are available, a supervisor approved by the
                Training Section to present the introduction will be designated
                to deliver this important part of the lesson.)

            b. Supervisor will
                                                                                  Slide #1
                    i. Welcome everyone to CDP’s 2019 Use of Force policy
                       training
                                                                                  Collect sign-in sheets
                   ii. Give roll call and insure everyone has signed in
                  iii. Ask officer to place cell phones on silent and put them
                       away. Indicate that usage is prohibited unless on a
                       designated break or express permission by instructor
                       is given.
                  iv. Ask about injuries
                                                                                  Slide #2
                            1. Must previously been documented with
                                medical unit
                            2. If not must leave and go to medical unit

  II.   Overview
                                                                                  Slide # 3
           a. Explain the course schedule and how the classes will be
               rotated
                                                                                  Slide #4
                     i. The training will consist of one 8 hour day
                    ii. Officer’s will attend 4 modules for the day
                   iii. Officer will be separated into 4 groups and will spend
                        approximately 1-hour and 15 minutes and each
                        training module
                   iv. Read Modules for the day

                            1.   Module #1 Intermediate Weapons
                            2.   Module #2 De-escalation
                            3.   Module #3 Video Assessment #1
                            4.   Module #3 Video Assessment #2
Case: 1:15-cv-01046-SO Doc #: 253-1 Filed: 04/04/19 3 of 51. PageID #: 4950




       b. Training expectations
                i. Explain to the class: This training builds off of the     Slide #5
                   2017 use of force training.
                        1. Since that successful training, the Division of
                            Police has continued to make great strides in
                            using force safely, effectively, and
                            constitutionally.
                        2. This training focuses on higher-level, complex
                            use of force and safety decision-making.
               ii. You are expected to take an active role in training and
                   fully participate in this ongoing professional
                   education.
              iii. Taking an active role in training will help you
                   understand better and get the most out of the training
              iv. Class participation is a mandatory professional            Slide # 6
                   obligation.
               v. All four modules will assess your understanding of the
                   use of force policy
              vi. Everyone’s performance will be evaluated
                        1. On class participation
                        2. Performance check sheet
                        3. Written test
                                 a. Multiple choice
                                 b. Yes / No
                                 c. Go / No Go
             vii. If a student does not perform satisfactorily, then they
                   will receive remedial training until you demonstrate
                   that you understand the concepts
            viii. If a student does not participate in the training then
                   they will be sent back to their district/unit and their
                   commander will be notified
              ix. Explain to class: They will get out of it what they put
                   into it

       c. Statistics                                                         Slide #7
                i. In 2017 use of force training the question “Why is this
                   training important” was posed of the officer’s.
               ii. The answers we provided
                       1. Less uses of Force incidents
                       2. Officer safety
                       3. Subject safety
                       4. Less Complaints
Case: 1:15-cv-01046-SO Doc #: 253-1 Filed: 04/04/19 4 of 51. PageID #: 4951




              iii. Review Stats                                              Slide #8
                       1. CDP Use of Force incidents
                              a. 2016 - 285
                              b. 2017 - 237
                              c. 2018 - 338
                       2. CDP Use of Force incidents injury to officers
                              a. 2016 - 46
                              b. 2017 - 63
                              c. 2018 - 40
                       3. CDP Use of Force incidents injury to suspect       Slide #9
                              a. 2016 - 65 /21.45%
                              b. 2017 – 89 /36.78%
                              c. 2018 - 75 /20%
                       4. CDP Complaints of excessive uses of force
                              a. 2016 - 16
                              b. 2017 - 19
                              c. 2018 - 8

       d. Your job in today’s training                                       Slide #10
               i. Is to apply your knowledge, experience, and skills to
                  some challenging scenarios and exercises.
              ii. It is geared toward you having the ability to practice
                  applying the Use of Force policies in a productive
                  learning environment –
                        1. Honing your skills,
                        2. learning from your mistakes, and
                        3. Hearing from your other officers about how
                           they might approach difficult situations.

       e. Review of Key Use of Force concepts: Remind students to
          apply what they learned from past trainings and the use of
          force GPO’s in the current 2019 training.

                i. Officers shall use de-escalation techniques when it       Slide #11 Show first
                   is safe and feasible to do so under the totality of the   slide without the
                   circumstances. (Reference de-escalation GPO 2.01.02,      answer. Ask some to
                   which will be addressed more fully in the De-             fill in the blanks. Then
                   Escalation Module).                                       show Slide #12 with
                                                                             answer.

               ii. De-escalation Tactics, Strategies, and Techniques:        Slide #13 only shows
                      1. Use distance and shielding                          the first line. Must be
                      2. Cover / Contact                                     advanced to see bullet
                      3. Voice commands / tone                               points. Ask officer’s to
                      4. Resources/supervisor/CIT officer                    name the techniques
                      5. Concealment and time                                before showing the
                      6. Calling back up                                     bullet point.
Case: 1:15-cv-01046-SO Doc #: 253-1 Filed: 04/04/19 5 of 51. PageID #: 4952




                         7. Calling Supervisor
                 iii. Reportable use of force / levels of force

            Ask someone to describe and/or give an example of a level             Slide #14
            1 use of force.

            See answer below.



                         1. Force that is reasonably likely to cause only
                            transient pain and/or disorientation during its
                            application as a means of gaining compliance
                         2. Un-holstering a firearm and pointing it at a
                            subject


            Ask someone to describe and/or give an example of a level             Slide #15
            2 use of force.

            See answer below.



       f.     Force that causes an injury, could reasonably be expected to
              cause an injury, or results in a complaint of an injury

                   i. Proportionality to level of Resistance
                  ii. Duty to provide medical aid
                 iii. Objective Reasonableness
                         1. Analyzed from the perspective of a reasonable
                              officer
                         2. Analyzed under 4th Amendment guided by US
                              Supreme Count (Graham v. Connor)
                 iv. Necessity
                         1. Force shall be used only as necessary, which
                              means only when no reasonably effective
                              alternative to the use of force appears to exist,
                              and then only to the degree which is
                              reasonable to effectuate a lawful objective


        Ask someone to describe and/or give an example of a level 3               Slide #16
        use of force.

        See answer below
Case: 1:15-cv-01046-SO Doc #: 253-1 Filed: 04/04/19 6 of 51. PageID #: 4953




       g. Force that includes uses of deadly force; uses of force resulting
          in death or serious physical harm; uses of force resulting in
          hospital admission due to a use of force injury
               i. Examples:
                       1. uses of force resulting in a loss of
                           consciousness
                       2. canine bite;
                       3. more than three applications of a CEW on
                           an individual during a single interaction

                                                                              Slide #17
        Ask the class what are some factors they should consider
        (officer/subject) when choosing a force response

        See answer below.



               ii. Factors that should considered
                       1. The influence of drugs and/or alcohol
                       2. Known or reasonably apparent mental illness
                       3. developmental disability or crisis incident
                       4. Known or reasonably apparent physical
                           disability
                               a. medical or physical condition,
                               b. including visual or hearing impairment
                       5. Limited English proficiency or other language
                           barrier
                       6. The time available to an officer to make
                                                                              Slide #18
                           decisions
                       7. The availability of officers/resources to de-
                           escalate the situation
                       8. The proximity or access to weapons by the
                           subject
                       9. Differences between the following officer and
                           subject characteristics
                               a. Age
                               b. Gender
                               c. Body size
                               d. Skill level
                               e. Relative strength
                               f. Injury or exhaustion
                                                                              Slide #19
                       10. Officer’s and subject’s position
                       11. The officer’s distance from the subject(s)
                       12. The officer’s special knowledge or training
 Case: 1:15-cv-01046-SO Doc #: 253-1 Filed: 04/04/19 7 of 51. PageID #: 4954




                  iii. De Minimus Force: Physical interactions meant to          Slide #20
                       guide/control a subject that do not constitute
                       reportable force:
                           1. Control holds that do not cause pain and are
                              not reasonably likely to cause pain
                           2. Using hands/equipment to escort a subject

                  iv. Duty to Intervene: All officers have an affirmative duty Slide #20
                      to take all reasonable actions to stop any use of force
                      that is contrary to the policy as it is happening.

                   v. Witness Reporting - Officers Witnessing or Present         Slide #21
                      During a Use of Force shall
                          1. By the end of their tour of duty, submit an
                              officer/witness narrative statement
                              including:
                                   a. The reason for the witnessing officer’s
                                       police presence
                                   b. A specific description of the observed
                                       acts that preceded the use of force, to
                                       include any observed attempts to de-
                                       escalate
                                   c. Level of resistance observed
                                   d. A complete and accurate description
                                       of every type of force observed
                          2. Submit the officer/ witness statement
                              (Form-1) to the reviewing supervisor or
                              officer-in-charge of FIT

III.   Safety                                                                    Slide #22
           a. Identify a Supervisor to be the safety officer
           b. Safety is everyone’s number one priority
           c. All instructors will store their weapons and be checked by a
              supervisor prior to enter training areas
           d. Anyone can stop training for safety reasons
           e. Anyone injured must report their injury to an instructor or
              supervisor immediately
           f. There is a first aid kit and AED available at both sites           Slide #23
                    i. Police Academy                                            Location of AED and
                            1. First Aid kit                                     First Aid Kit
                                     a. Entrance of Police Academy
                            2. AED
                                     a. Entrance of Police Academy
                                     b. Gym next to Vending Mach.
                            3. Trauma kits
                                     a. Entrance of Police Academy
                                     b. Gym office
 Case: 1:15-cv-01046-SO Doc #: 253-1 Filed: 04/04/19 8 of 51. PageID #: 4955




          g. Everyone must secure their weapons in the provided lock            Slide #24
             boxes
                  i. Firearm
                 ii. Taser
                iii. Extra Magazines
                iv. Pepper spray
                 v. Extra Taser cartridges

          h. NO LIVE WEAPONS will be used in training; all students will be     Slide #25
             issued inert training weapons.
                   i. Except in the Intermediate weapons scenario
                  ii. Live Taser will be provide at that station by the
                      instructors
                 iii. Instructors weapons shall be secured
                          1. Outside of training and area
                          2. Prior to training
                          3. Supervisors will check instructors
                 iv. Signage shall be placed outside of training area
                          1. Warning to “stay out training in progress”
                  v. No one shall be allowed to enter training area with live   Slide #26
                      weapons
                          1. Training section supervisors shall monitor
                          2. If someone enters the training area with a
                              weapon
                                  a. All training shall stops immediately
                                  b. Training shall not resume until area is
                                       cleared and free from live weapons

          i.   Officer personal safety                                          Slide #27
                     i. Drink fluids
                    ii. Sun screen ( if necessary)
                   iii. Clothing to keep warm

IV.   Divided into Groups                                                       Slide #28
          a. Read name for Group 1
                    i. Send them to lock up weapons
                   ii. Then report to their training area
                  iii. They will be safety checked by instructors

          b. Read name for Group 2
                  i. Send them to lock up weapons
                 ii. Then report to their training area
                iii. They will be safety checked by instructors
  Case: 1:15-cv-01046-SO Doc #: 253-1 Filed: 04/04/19 9 of 51. PageID #: 4956




          c. Read name for Group 3
                  i. Send them to lock up weapons
                 ii. Then report to their training area
                iii. They will be safety checked by instructors

          d. Read name for Group 4
                  i. Send them to lock up weapons
                 ii. Then report to their training area
                iii. They will be safety checked by instructors

 V.    Breaking for Lunch                                                   Slide #29
          a. All groups will return to the main class room
          b. Will be dismissed one group at a time
          c. You will be allowed to recover your weapon (if needed)
          d. Must be back on time
          e. Come to the classroom
          f. Do not leave your weapon in the car
          g. Do not put weapons in box, wait for instructions
          h. Wait for instructions
          i. After Lunch Return to Classroom for safety brief (same as in
              the morning) and safety check. Continue with training

VI.    Group Breakdown

VII.   Be prepared to answer questions
                                                                            Slide #30
Case: 1:15-cv-01046-SO Doc #: 253-1 Filed: 04/04/19 10 of 51. PageID #: 4957
  Case: 1:15-cv-01046-SO Doc #: 253-1 Filed: 04/04/19 11 of 51. PageID #: 4958




Title: Intermediate Weapons Scenario

Recommended Time: 1 Hour 15 Minutes

Primary Audience: Patrol Officers, Detectives, Supervisors

Module Goal: Students will receive conceptual, skill, and scenario based
training. Students will apply their knowledge and understanding of the
training during the completion of reality based scenarios.

Learning Objectives: At the completion of this module, students will be
able to:

   •       Identify requirement of a cover officer unless exigent action is
           needed.
   •       Identify suspect behavior that is resistant and will select an
           intermediate weapon as the appropriate force option to counter
           the resistance posed by the suspect.
   •       Give a warning prior to the use of the intermediate weapon if
           feasible.
   •       Recognize an opportunity for de-escalation and either cease
           using the intermediate weapon or not use the intermediate
           weapon at all.


                                         Recommended Time Allocation

                                                                           Recommended Time
                                             Unit                               (minutes)

       1          Group assignments and equipment distribution                    15

       2          Active scenario participation                                   45

       3          Scenario Debrief                                                15

                                     Total                                     75 minutes




1|Page
   Case: 1:15-cv-01046-SO Doc #: 253-1 Filed: 04/04/19 12 of 51. PageID #: 4959




                             Table of Contents

   I.   Student Performance Objectives

  II.   Scenario #1

 III.   Site Description

 IV.    Instructor Requirements

  V.    Equipment

 VI.    Situation Explanation #1

VII.    Debrief

VIII.   Evaluation Process

 IX.    Scenario #2

  X.    Situation Explanation #2

 XI.    Debrief

XII.    Evaluation Process




2|Page
  Case: 1:15-cv-01046-SO Doc #: 253-1 Filed: 04/04/19 13 of 51. PageID #: 4960


                                                                        Slides & Notes



I. Student Performance Objectives:

As law enforcement professionals, one of our primary tasks is
to figure out which of the tools available to us is best to
resolve a situation safely and effectively. There are a number
of things that we may need to keep in mind in every situation:

   A. Voice: Utilize effective communication
         1. Communicate with clarity
         2. Use a calming manner, normal tone of voice
         3. Ask questions and listen                               GPO: De-escalation
   B. Presence: What image or posture are the police officers
                                                                   GPO: UoF: Definitions
      projecting towards the subject?
         1. Aggressive
         2. Passive
         3. Unaware
         4. Professional
         5. Polite v. rude
   C. De-escalation
         1. When feasible and safe                                 GPO: UoF: General II, B
         2. Slow down the situation
                                                                   GPO: UoF: General III, B
         3. Use contact/cover
         4. Use distance and shielding/positioning tactics to      GPO: UoF: General IV,B
             limit exposure
         5. Call for more resources/supervisor/CIT officer
         6. Are directions clear? Can they be understood?
         7. Are consequences explained?

In some circumstances when subjects pose a threat to others or
officers, we may also need to select the best force technique or
instrument in light of the nature of that threat:

   D. Force
         1. Necessary
         2. Proportional
         3. Objectively reasonable?




3|Page
  Case: 1:15-cv-01046-SO Doc #: 253-1 Filed: 04/04/19 14 of 51. PageID #: 4961


                                                                              Slides & Notes
At this time, the instructor will cover the Use of Force: Intermediate
                                                                         GPO 2.01.04
weapons GPO 2.01.04. The instructor will cover each of our
intermediate weapons: ASP Baton, Riot Baton (Impact Weapons),
Oleoresin Capsicum Spray and Conducted Energy Weapon.

 We are now going to proceed through a scenario. Keep in mind
that, although the purpose of this training is use of force training,
many of the scenarios may not actually require you to use force.
Not all students go through the same scenario. Each scenario is
designed to have the officer make a decision to either use or not
                                                                         GGPO 2.01.04 I B& C
use their intermediate weapon.

   E. A review of the Intermediate weapons GPO regarding when
      an intermediate weapon is authorized and when it is
      prohibited will be discussed.
   F. Regardless of your decision-making, you need to be able to
      explain what you did after the exercise.
   G. Explain what you could do and why.
          1. The “why” of a technique, tactic or action based on a
          thought process

II. Scenario #1:

 Two officers respond to a military veteran suffering
 from PTSD, and is threatening suicide. Officers are
 armed with inert spray, foam baton, Taser and
 training CEW cartridges.


 Performance Objectives:

        In each situation, the student will:

     1. Perform a threat assessment based on the
        nature and immediacy of the threat and to
        identify if immediate police action is
        necessary to protect someone from harm.

     2. Establish that the scene is safe or make the
        scene safe. Take into consideration the
        location of victims, bystanders, witnesses.

     3. Use time, distance and shielding to

4|Page
 Case: 1:15-cv-01046-SO Doc #: 253-1 Filed: 04/04/19 15 of 51. PageID #: 4962


                                                                        Instructor Notes
     enhance the opportunity for de-escalation
     by limiting exposure to the subject. Move
     from a position that exposes you to
     potential threats to a safer position.

  4. Take the following steps to protect themselves, their
     partner(s), bystanders, and the subject they are dealing with:
        a. Use de-escalation tactics based on the de-escalation
            General Police Order when it is safe and feasible to do
            so under the totality of the circumstances.
        b. Examples are:
              i. Slow down the situation
             ii. Bring additional resources to the scene (call for
                   back up), request additional personnel and
                   wait, when safe and feasible to do so, for arrival
                   of additional personnel.
            iii. Place barriers between uncooperative subject
                   and yourself
            iv. Use strategic communication or voice
                   commands to de-escalate the situation.
             v. Ask questions rather than issue orders.
            vi. As a last resort, inform the subject that not
                   following orders may result in the need to use
                   force. When possible and appropriate, give
                   subjects the opportunity to comply with
                   directives.



  5. Use force only as necessary, meaning only when no reasonably
     effective alternative to the use of force appears to exist, and
     then only to the degree which is reasonable to effect the
     intended lawful objective.
         a. Affect a lawful arrest/detention of a subject
         b. Gain control of a combative subject
         c. Prevent or terminate the commission of a crime
         d. Intervene in a suicide or self-inflicted injury
         e. Defend or protect an officer/individual from the violent
             or resistant physical acts of another




5|Page
 Case: 1:15-cv-01046-SO Doc #: 253-1 Filed: 04/04/19 16 of 51. PageID #: 4963


                                                                            Slides & Notes

III. Site Description:
Open area of the 5th floor gymnasium with some obstacles in place.
Proper safety mats on the floor in area where arrest will be made.

IV. Instructor requirements:
   A. One Lead Instructor                                             The role player is given
   B. One Back up Instructor: Will assist in equipping and staging    his instructions prior to
      officers and assist as the SAFETY OFFICER                       class. On this first
   C. One dedicated role player                                       scenario he/she is to act
                                                                      in an aggressive physical
                                                                      resistant manner. The
V. Equipment:                                                         intended outcome should
                                                                      officers use an
   •   Blue Gun- Inert training weapon
                                                                      intermediate weapon.
   •   Inert MK-4 canisters
   •   Training CEW cartridges
   •   Protective gear for role player
   •   Sports mats
   •   Foam Training ASP baton and holder
   •   GPO’s and evaluation forms                                     Two Officers will
                                                                      participate in each
                                                                      scenario – Two additional
VI. Situation Explanation #1:                                         officers may respond if
                                                                      back up is requested.
   A. Role player #1: You are a suicidal military veteran suffering
      from PTSD. You will be armed with a red knife and/or            Handcuffing will be
      training gun. You will not submit to verbal commands until      simulated due to safety
      the display of an intermediate weapon, verbal warnings,         and time
      and proper de-escalation techniques if safe and feasible.
          a. Officer Action: Officer observes suspect                 Be aware that officers
                                                                      may use an intermediate
          b. Role Player Response: Faces officer.
                                                                      weapon which is a level 2
          c. Officer Action: Officer makes verbal contact.
                                                                      reportable use of force
          d. Role Player Response: Role player is agitated, has
              fists clenched. Laugh in the officer’s face             Group Discussion Have
              repeatedly.                                             student start at
          e. Officer Action: Officer provides verbal warning          beginning and tell what
              indicating an intermediate weapon application.          happened
              Officer provides sufficient time after verbal warning
                                                                      Focus on sequential de-
              for subject to submit. After subject submits, officer   brief
              should direct arrest team to move in and take
              control of subject and simulate handcuffing.
          f. Role Player Response: Role player raises hands and
                                                                      HHH
              submits to officer.


6|Page
  Case: 1:15-cv-01046-SO Doc #: 253-1 Filed: 04/04/19 17 of 51. PageID #: 4964


                                                                          Slides & Notes
 VII. Debrief:
                                                                    Use questions to guide
          1. Review of Performance Objectives of Class              debrief; what happened
          2. Review of key points that achieved the performance     next? What did you do
             objectives                                             then?
          3. Solicited student feedback
                                                                    If you ask a subjective
                                                                    question, redirect by
                                                                    asking “why?”
Debrief: Scenario Specific Questions:

   1. What was your legal basis for contact? Was your contact a
       seizure, or was the subject free to leave? Why?
   2. What was your threat assessment?
   3. Was immediate police action necessary to protect someone
       from harm?
   4. Did you attempt to make the scene safe, taking into
       consideration the location of victims, bystanders, and
       witnesses?
   5. What tactics did you use? Why?
   6. If safe/feasible, was de-escalation used?
   7. What if any de-escalation techniques did you use.
   8. Did they seem effective?
   9. What if anything would you do differently?
   10. How did you slow down the situation?
   11. How did you use communication to mitigate the
       situation?
   12. How did you use cover/concealment?
   13. Did you use reportable force in the course of your
       duties?
           a. Was the force necessary?
           b. Was the force proportional to the level of
               resistance?
           c. Was the force objectively reasonable under the
               circumstances?


VIII. Evaluation Process:
                                                                    Fill out evaluation forms
     Instructors will evaluate performance during exercises and
     correct performance that deviates from the desired responses
     as stated in the lesson plan.




7|Page
  Case: 1:15-cv-01046-SO Doc #: 253-1 Filed: 04/04/19 18 of 51. PageID #: 4965

                                                                         Slides & Notes


IX. Scenario #2:

 Two officers respond to a call of a suspicious                          In this second scenario the
 activity call of a male/female looking in windows of                    role player is to act in a
 a house. Officers are equipped with the same                            Passively Resistant
 equipment as in Scenario #1.                                            manner. The intended
                                                                         outcome is for the officer
X. Situation Explanation #2:                                             to use de-escalation
                                                                         tactics and not use an
A. Role Player #1 was observed looking into windows of a house.          intermediate weapon to
This scenario has two branches. Role Player #1 may be the owner          gain control of the subject.
of the house, or may be casing the house for a break in. That role
will be altered each time the scenario is run.
                                                                         Two Officers will
           a.   Officer Action: Officer observes suspect
                                                                         participate in each
           b.   Role Player Response: Faces officer.
                                                                         scenario – Two additional
           c.   Officer Action: Officer makes verbal contact.
                                                                         officers may respond if
           d.   Role Player Response: Role player #1 is startled, and
                                                                         back up is requested.
                has a firearm in his waist band. Begins walking
                towards the officers.                                    Officer un-holstering and
           e.   Officer Action: Officer sees the firearm in the          pointing firearm is a Level
                suspect’s waistband and gives the suspect a loud
                                                                         1 use of force.
                verbal warning not to reach for that weapon. Officer
                will also attempt to utilize de-escalation techniques
                (Clear, concise and effective communication) to find
                out if that person has a right to possess that firearm
                if safe and feasible.
           f.   Role Player Response 1: Advises officers that he was     Role player in this
                checking a noise and was locked out of the house         particular branch of the
                and acts annoyed/inconvenienced. He also states he       scenario should not have
                is a CCW permit holder and that he has a legal right     any weapons.
                to have a gun on his own property. Role player will
                eventually comply with police if officers use de-
                escalation tactics.
           g.   If Role player is attempting to break in, he should be
                actively resistant and begin walking towards the
                officer. He will exhibit aggressive behavior. He does
                not have a gun in his waistband. He will assume a
                fighting stance with clenched fists and ignore officer
                commands.
           h.   Officer Action: Officer deploys an intermediate
                weapon on the subject if they become actively
                resistant.


8|Page
  Case: 1:15-cv-01046-SO Doc #: 253-1 Filed: 04/04/19 19 of 51. PageID #: 4966


                                                                              Slides & Notes
           i.   Role player Response 2: Role player falls to the
                ground after being struck with an intermediate
                weapon.

           j.   Officer Action: Officer directs arrest team to arrest
                subject. Arrest officers move in and simulate using
                prone handcuffing technique to take subject into
                custody. The officer at this point should conduct an
                interview, using the Miranda Warnings, and try and
                determine if the subject is the homeowner or
                attempting to break in.

           k. Officer Action: Officers place subject into recovery
              position and await EMS response.

                                                                        Group Discussion Have
XI. Debrief:                                                            student start at beginning
                                                                        and tell what happened
       1. Review of Performance Objectives of Class
                                                                        Focus on sequential de-
       2. Review of key points that achieved the performance            brief
       objectives

       3. Solicited student feedback

XII. Debrief: Scenario Specific Questions:                              Use questions to guide
                                                                        debrief; what happened
                                                                        next? What did you do
   1. What was your legal basis for contact? Was your contact a
                                                                        then?
       seizure, or was the subject free to leave? Why?
   2. What was your threat assessment?                                  If you ask a subjective
   3. Was immediate police action necessary to protect someone          question, redirect by
       from harm?                                                       asking “why?”
   4. Did you attempt to make the scene safe, taking into
                                                                        CEW deployment:
       consideration the location of victims, bystanders, and
                                                                        Instructor should review
       witnesses?
   5. What tactics did you use? Why?                                    risks of prolonged
   6. If safe/feasible, was de-escalation used?                         exposure and use on
   7. What if any de-escalation techniques did you use.                 certain individuals.
   8. Did they seem effective?
                                                                        A review of probe
   9. What if anything would you do differently?
                                                                        removal, monitoring and
   10. How did you slow down the situation?
                                                                        EMS requirements should
   11. How did you use communication to mitigate the
       situation?                                                       also be reviewed.



9|Page
   Case: 1:15-cv-01046-SO Doc #: 253-1 Filed: 04/04/19 20 of 51. PageID #: 4967


                                                                        Slides & Notes
    12. How did you use cover/concealment?
                                                                  If OC spray is deployed,
                                                                  officers should be
    13. Did you use reportable force in the course of your
        duties?                                                   reminded of
            a. Was the force necessary?                           decontamination,
            b. Was the force proportional to the level of         monitoring and EMS
                resistance?                                       requirements.
            c. Was the force objectively reasonable under the
                                                                  If ASP expandable baton
                circumstances?
                                                                  is deployed, monitoring
                                                                  and EMS requirements
Evaluation Process:                                               should be reviewed.

                                                                  GPO 2.01.04 II. A-C
     Instructors will evaluate performance during exercises and
      correct performance that deviates from the desired          GPO 2.01.04 III. B-D
      responses as stated in the lesson plan.
                                                                  GPO 2.01.04 IV. A-D



                                                                  Fill out evaluation forms.




10 | P a g e
  Case: 1:15-cv-01046-SO Doc #: 253-1 Filed: 04/04/19 21 of 51. PageID #: 4968




Title: De-escalation

Recommended Time: 1 Hour 15 Minutes

Primary Audience: Patrol Officers, Detectives, Supervisors

Module Goal: Through Scenario Based training, the student will make
the decision if it is feasible and safe to de-escalate?

Required Materials:

Learning Objectives: At the completion of this module, successful
students will be able to:

   •
   •       Evaluate the situation and the subject(s) they encounter
   •       Evaluate the environment and their resources
   •       Ensure they have evaluated other factors in deciding what the
           relative safety is for themselves and for the general public
   •       Decide whether immediate de-escalation is possible or whether
           immediate force is required.
   •       Evaluate the situation and determine if an arrest is to be made



                                     Recommended Time Allocation

                                                                         Recommended
                                          Unit                               Time
                                                                             (minutes)
       1          Group assignments and equipment distribution                  15

       2          Active scenario participation                                 45

       3          Scenario Debrief                                              15

                                  Total                                      75 minutes




Page | 1
  Case: 1:15-cv-01046-SO Doc #: 253-1 Filed: 04/04/19 22 of 51. PageID #: 4969



                                                                          Slides & Notes




                                                                    SLIDE 1: Duty to De-
I. Summary of Use of Force Policy Provisions and Performance        Escalate
   Goals

A. Officers have an affirmative duty to use de-escalation tactics
   and strategies whenever safe under the totality of the
   circumstances and time and circumstances permit
           1 “De-escalation tactics and techniques are
              proactive actions and approaches used by
              officers, when feasible, to gain voluntary
              compliance of subject(s) and reduce or eliminate      SLIDE 2: De-Escalation
                                                                    Techniques
              the need to use force”

B. De-escalation techniques include:
          1 Proactive use of distance, cover, concealment
              and time
          2 Demonstrating that you are hearing and listening
              to a subject
                                                                    Adding Division
          3 Strategic communication or voice commands               resources/equipment
          4 Increase in officer presence                            and specially trained
              a. Request additional personnel respond to the        personnel may assist the
                                                                    responding officers
                 scene/subject.
              b. Where a subject appears to be experiencing a
                 behavioral or mental health crisis, call a
                                                                    SLIDE 3: Avoiding
                 Specialized CIT Officer to the scene.              Escalation of Incidents
              c. Request a supervisor.

C. There is no one-size-fits-all de-escalation technique. It
   depends on the nature of what you may be encountering.
   The nature and immediacy of a threat will help determine
   what de-escalation tactics an officer may use to address the     SLIDE 4: Special
                                                                    Considerations
   threat.
                                                                    Avoid using actions that
                                                                    may escalate force

                                                                    (GPO De-escalation –
                                                                    page 3G)


Page | 2
      Case: 1:15-cv-01046-SO Doc #: 253-1 Filed: 04/04/19 23 of 51. PageID #: 4970




D. Officers should avoid taking unnecessary actions that may             Slides & Notes
   escalate the need to use force (aggressive body language,
   proximity to a subject, harsh level of voice/tone, officer’s own
   stress level/excitement)

E. De-escalation requirements apply regardless of whether you
   think this is a force situation or not. The various de-escalation
   techniques are ways to meet law enforcement objectives in a
   safe, effective way in all of the circumstances where you
   interact with subjects who do not pose any threat.

F. When interacting with subjects, officers must consider
   whether a subject’s lack of compliance is a deliberate attempt
   to resist or an inability to comprehend and/or comply based
   on, but not limited to the following:
           1 Influence of drugs/alcohol
           2 Known or reasonably apparent mental illness,
               developmental disability or crisis incident
           3 Known or reasonably apparent physical disability,
               medical, or physical condition (visual/hearing
               impairment)
           4 Limited English proficiency or other language
               barrier
           5 Perceived age of a child

II.     Strategies and skills

        This module is intended to give you practice in dealing with a
        scenario inspired by real life in which you will need to think
        about using various techniques and skills to reach a
        successful outcome.

        There are some skills and strategies that you should have in
        mind as we approach this exercise:

        A. Voice: Utilize effective communication
            1. Communicate with clarity
            2. Use a calming manner, normal tone of voice
            3. Ask questions and listen


Page | 3
    Case: 1:15-cv-01046-SO Doc #: 253-1 Filed: 04/04/19 24 of 51. PageID #: 4971




                                                                         Slides & Notes
       B. Presence: What image or posture are you projecting towards
          the subject?
            1. Aggressive
            2. Passive
            3. Unaware
            4. Professional
            5. Polite v. rude

       C. De-escalation
            1. When Feasible and Safe
            2. Slow down the situation
            3. Use contact/cover
            4. Use distance and shielding/positioning tactics to limit
               exposure
            5. Call for more resources/supervisor/CIT officer
            6. Are directions clear? Can they be understood? Are
               consequences explained?
       D. Force
            1. Necessary
            2. Proportional
            3. Objectively reasonable?

       E. Explain what you did

       F. Explain what you could do and why
            1. The “why” of a technique, tactic or action based on a
                thought process.

III. Performance Objectives


        In each situation, the student will:

   A. Perform a threat assessment based on the
      nature and immediacy of the threat and to
      identify if immediate police action is
      necessary to protect someone from harm.



 Page | 4
  Case: 1:15-cv-01046-SO Doc #: 253-1 Filed: 04/04/19 25 of 51. PageID #: 4972




 B. Establish that the scene is safe or make the                            Slides & Notes
    scene safe. Take into consideration the
    location of victims, bystanders, witnesses.                       Use of Force :General
                                                                      Policy, page 1 section II.B
 C. Use time, distance and shielding to enhance                       Definitions GP
    the opportunity for de-escalation by limiting
    exposure to the subject. Move from a
    position that exposes you to potential threats
    to a safer position.

 D. Take the following steps to protect themselves, their
    partner(s), bystanders, and the subject they are dealing with:
          1. Use De-escalation tactics based on the De-
              escalation General Police Order when it is safe and
              feasible to do so under the totality of the
              circumstances.
          2. Examples are:
                 i. Slow down the situation
                ii. Bring additional resources to the scene (Call
                     for back up), request additional personnel
                     and wait, when safe and feasible to do so,
                     for arrival of additional personnel.
               iii. Place barriers between uncooperative
                     subject and yourself
               iv. Use strategic communication or voice
                     commands to de-escalate the situation.
                v. Verbalize to the subject(s), in a calm manner
                     and normal tone of voice, all the options
                     available to them, which you can help with,
                     and which would be best to end subject’s
                     crisis.
               vi. Ask questions rather than issue orders.
              vii. Advise the subject(s) of the actions that you
                     will take to end their crisis in the best way
                     possible.
             viii. As a last resort, inform the subject that not
                     following orders may result in the need to use
                     force. When possible and appropriate, give
                     subjects the opportunity to comply with
                     directives.




Page | 5
  Case: 1:15-cv-01046-SO Doc #: 253-1 Filed: 04/04/19 26 of 51. PageID #: 4973


                                                                                  Slides & Notes
  E. Use force only as necessary, meaning only when no reasonably
     effective alternative to the use of force appears to exist, and then
     only to the degree which is reasonable to effect the intended
     lawful objective.

            1.   Affect a lawful arrest/detention of a subject
            2.   Gain control of a combative subject
            3.   Prevent or terminate the commission of a crime
            4.   Intervene in a suicide or self-inflicted injury
            5.   Defend or protect an officer/individual from the violent
                 or resistant physical acts of another

IV. Site Description
       1. Academy classroom
       2. Table in Corner w/chair                                           Instructors should place
                                                                            furniture within the
V. Instructor requirements:                                                 training area that officers
    A. One Lead Instructor                                                  can use during the
    B. One Back up Instructor: Will assist in equipping and staging         scenario to help create
        officers                                                            distance and barriers.
    C. Two dedicated role players
    D. 1 dedicated Safety Officer
    E. Instructors and Safety Officers should be equipped with a
        whistle to stop a scenario for safety reasons.

VI. Set-Up
    A. Primary Zone Car will consist of a contact and a cover officer.
        Each will be issued a blue gun, blue Taser and a foam baton.
    B. A two officer back up unit will be set up the same way.
    C. A one officer CIT officer will be set up the same way.               Instructors should make
    D. A supervisor will be set up the same way.                            note of any officers in
                                                                            their group who are CIT
VII. Equipment                                                              certified.
     A. Six blue guns
     B. Six blue Tasers
     C. Six foam batons/ six units inert pepper spray
     D. Rubber training knife




Page | 6
  Case: 1:15-cv-01046-SO Doc #: 253-1 Filed: 04/04/19 27 of 51. PageID #: 4974




VIII. Scenario Explanation                                                         Slides & Notes

    A. This scenario will start with two officers being “dispatched” to      Instructors will note if the
       a run for a fight in progress. The call came from a neighbor          students:
       who does not want to be identified. When officers arrive, they
       notice an apartment door open, and can hear noises inside the
       apartment.                                                            Approach scanning for
                                                                             threats and use
    B. Upon entering the apartment, the officers will encounter Role         contact/cover technique
       Player #1, who will be lying on the ground, in pain and making
       moaning sounds.

    C. Role Player #2, will be sitting behind a table, with view partially   (GPO De-escalation –
       obstructed and holding a knife. Role Player #2, will be uttering      page 2E)
       statements as “he/she should have left me alone”, “I told
                                                                             Assess lack of compliance
       him/her to leave me alone.”                                           reason, Use available
                                                                             backup if needed
    D. The officers will need to assess the scene, determine who the
       primary aggressor is, contact C.I.T. resources if needed, provide
       emergency aid, and call E.M.S., make an arrest if necessary.
                                                                             Use proactive de-
                                                                             escalation techniques
    E. Student Requirements
       1.   Safety screening of weapons and dangerous items                  Safety Officer &
       2.   Must wear all protective equipment                               Instructors should be
       3.   Supplied with training intermediate weapons (Taser,              prepared to use a
            and foam Asp Baton)                                              whistle to stop the
       4.   Be briefed and staged, ready to deploy as primary                scenario. Caution the
            responding officers or back up officers.                         officers to use control
                                                                             techniques that will not
                                                                             harm the Role Players.
    F. Instructor Notes:
                                                                             Remind Role Players to
                                                                             comply.
       1. Scenario for Basic Patrol may be altered for specialized
          units/detectives/administrative units
       2. Be sure to document officer behavior on skills assessment
          sheet
              o Appropriate behaviors for de-escalation
                      Calm voice
                      Request back up
                      Request Supervisor
                      Use distance and shielding
                      Calling other resource
                             • CIT officer
                             • Negotiator

Page | 7
  Case: 1:15-cv-01046-SO Doc #: 253-1 Filed: 04/04/19 28 of 51. PageID #: 4975




                             • Swat                                              Slides & Notes
                         Cover / Contact
                         Slow things down

       3. Assist the responding officers as needed with information
          that is usually provided by a dispatcher.
            Have we been to the location previously?
            Is there a known weapon on the premise?
            Any other type of history at this location/alarm drops?
       4. Try and let the scenario play out, however, be cognizant of
          time issues
       5. Be aware of all safety protocol and allow no exceptions
       6. Monitor the behavior of all Safety Officers to insure
          compliance with established safety protocol
       7. All officers will face the same basic start to the scenario but
          each one can have a different outcome depending on officer
          interaction and direction from the lead instructor.

    D. Instructions for Role Player 1: The Complainant

           1. Role Player #1 will be lying on the ground, unresponsive
              to officers, holding onto his/her side and moaning.
           2. Role Player #1: Will be staged near the entrance of the
              apartment.
           3. Role Player #1 will not offer much information.
           4. Roll player #1 will provide only general information in
              regards to their own identity and comply with all requests
              and instructions by the responding officers.

    E. Instructions for Role Player #2
          1. Role Player #2 will be armed with a knife and will be
             observed pacing back and forth in the apartment about
             20 feet away from Role Player #1.
          2. Role Player #2 will be mumbling incoherently and initially     Information for
             unconcerned about the presence of the police.                  specialized
          3. Role Player #3 will become angry with the intrusion of the     units/detectives/admin.
             police and will refuse to drop the knife if ordered to do so   Units can be changed to
             by the police.                                                 reflect their reason for
          4. Role Player #2 will cooperate with the police if they use      being on scene. Examples
             de-escalation techniques.                                      are: Follow up interviews,
          5. If officers begin subject control tactics, you will comply     crime scene
                                                                            photos/prints, an
             and not resist: being escorted, pat down procedures,
                                                                            incident inside their
             handcuffing.                                                   respective
                                                                            buildings/offices.

Page | 8
  Case: 1:15-cv-01046-SO Doc #: 253-1 Filed: 04/04/19 29 of 51. PageID #: 4976



                                                                              Slides & Notes
    F. Officer desired response when contacting the role players:
       1 Identify themselves as police officers when feasible
       2 Use contact/cover while interviewing role players
       3 Officer will notice that Role Player #2 will be holding a
           knife and must address the threat per GPO.
       4 Officers should call for backup.
       5 Perform a threat assessment of the surroundings to
           ascertain location of the suspect in regards to victims,
           access to weapons, and or escape.
       6 The subject will begin to de-escalate if the officers
           regain control and contact/cover positions
       7 Attempt to get the role player to drop the weapon.
       8 Provide medical care to injured
       9 Officers will attempt to gain more information from the
           role players in regards to what happened
       10 Determine if there are any other people at home with
           the complainant


    G. Reinforce the following:

           1.    Officer(s) will make the correct threat assessment in
                 response to the role player’s actions?
           2.    Officer(s) will use contact and cover principles to
                 protect themselves and slow down the situation and
                 summon additional resources.
           3.   Officer(s) will use De-escalation tactics when safe and
                feasible based on the totality of the circumstances.
           4.   Officer(s) will use only the force necessary to achieve a
                lawful objective.
           5.   Officer will use force that is proportional to the level of
                resistance and objectively reasonable.
           6.   Officer will request a supervisor if they use or witness
                force except for de-minimus force.

    H. Debrief of Training:

           1.    Review of Performance Objectives of Class
           2.    Review of key points that achieved the performance
                 objectives
           3.    Solicited student feedback




Page | 9
  Case: 1:15-cv-01046-SO Doc #: 253-1 Filed: 04/04/19 30 of 51. PageID #: 4977




         I.       Debrief: Instructor Tips
                                                                                    Slides & Notes
              1 Have student start at beginning and tell what happened
              2 Pause and paraphrase if required due to rambling narrative
              3 Focus on sequential, chronological de-brief
              4 Use questions to guide debrief; what happened next? What
                did you do then?
              5 If you ask a subjective question, redirect by asking “why?”
              6 Remember that after a high stress incident, it is the
                instructor’s responsibility to help the student reduce their
                stress and anxiety level and bring them down to a level of
                normalcy before any constructive debriefing can occur.
                Utilizing Division trained anxiety and stress management
                techniques such as “Heart Focused Breathing”, “Sixteen
                Seconds to Clarity” can help mitigate high stress levels.

                                                                               Pointing a firearm at a
    J.        Debrief: Scenario Specific Questions                             subject is a level 1
                                                                               reportable use of force.
          1. What was your legal basis for contact? Was your contact a
                                                                               Handcuffing should be
             seizure, or was the subject free to leave? Why?                   simulated due to safety
                                                                               and time.
          2. What was your threat assessment?
                                                                               If there is a shooting
          3. Was immediate police action necessary to protect someone          incident, it is a Level 3
             from harm?                                                        reportable use of force
                                                                               and requires a supervisor
                                                                               and FIT team call up.
          4. Did you attempt to make the scene safe, taking into
             consideration the location of victims, bystanders, and            Be aware that officers
             witnesses?                                                        may use a CEW which is a
                                                                               Level 2 reportable use of
          5. What tactics did you use? Why?                                    force

          6. If safe/feasible, was de-escalation used?

          7. What if any de-escalation techniques did you use.

          8. Did they seem effective?

          9. What if anything would you do differently?

          10. How did you slow down the situation?


Page | 10
      Case: 1:15-cv-01046-SO Doc #: 253-1 Filed: 04/04/19 31 of 51. PageID #: 4978




         11. How did you use communication to mitigate the
             situation?

         12. In this scenario what specialized personnel would
             be called? Why?

         13. How did you use cover/concealment?

         14. Did you use reportable force in the course of your
             duties?

                a. Was the force necessary?
                b. Was the force proportional to the level of
                   resistance?
                c. Was the force objectively reasonable under
                   the circumstances

IX.       Officer waiting to attend training

          1.   Will be provided copies of use policy
          2.   Instructed to review
                a. de-escalation tactics, strategies, and
                   techniques to be used thought out training
                b. Factors to consider when choosing force
                   response.

          3.    Officer who have completed the scenario will
                remain in the classroom and:
                a. Watch other officers participate in the
                   scenario
                b. Participated in debrief of scenario the
                   scenario




Page | 11
  Case: 1:15-cv-01046-SO Doc #: 253-1 Filed: 04/04/19 32 of 51. PageID #: 4979



Title: 2019 Video Assessment #1



Recommended Time: 1 Hour 15 Minutes Primary Audience: Patrol
Officers, Detectives and Supervisors

Module Goal: Through classroom instruction, video assessment, and
discussion, the officers will be able to apply the new Use of Force
GPO’s.

Required Materials: Digital presentation (Power Point, video, GPO’s);
lesson plan

Learning Objectives: At the completion of this module, students will
be able to:

   •       Identify if the officer had legal justification for the stop
   •       Describe the level of resistance the driver displayed
   •       Describe how the officer could have de-escalated the
           incident
   •       Describe if force was necessary in the encounter and was it
           proportional
   •       Identify if the officer is required to notify medical personnel
   •       Identify the reporting procedures


                                      Recommended Time Allocation

                                                                             Recommended Time
                                           Unit                                  (minutes)

       1          Introduction and welcome                                           5

       2          Video, Group discussions                                          60

       3          Class De-Brief                                                    10

                                   Total                                         75 minutes




1|Page
      Case: 1:15-cv-01046-SO Doc #: 253-1 Filed: 04/04/19 33 of 51. PageID #: 4980


                                                                          Slides & Notes


 I.        Introduction

           Instructors will introduce themselves and give the students
            a brief history of their background.

      A. This training module is geared toward applying the five
         GPO’s that address various aspects of use of force as one
         overall order.

            1. Having the ability to understand and cross reference
               these GPO’s will be the focus of this block of training.

            2. During the video assessment portion, the instructors
               will ask the officers to place themselves in the
               position of the officer(s) in the video.

      B.     You will be evaluating how the real officer(s) handled
             themselves in an actual incident when interacting with
             various individuals. You will be asked to apply our Use
             of Force GPO’s to the incident.

            1. Having the ability to identify opportunities to use de-
               escalation techniques in order to gain voluntary
               compliance and to reduce the need to use force can
               impact the direction and outcome of a situation.

      C. In addition to analyzing the officer’s performance, you
             will be asked to consider what the officer has to do
             once the subject is compliant, the threat is
             eliminated, and/or the incident concludes.
         1. EMS?
         2. Supervisor?
         3. Reporting? What Level of force must it be reported
             as?


II.   Video #1


      A. Provide some background information and context.
      B. The purpose is not to judge or second-guess the officers’
         actions.
      C. Instead, the video illustrates the real-world challenges
         officers face, and the exercise is about whether the
         officer’s response would be consistent or inconsistent
         with the Division’s use of force policies.

 2|Page
 Case: 1:15-cv-01046-SO Doc #: 253-1 Filed: 04/04/19 34 of 51. PageID #: 4981

                                                                        Slides & Note

  D. The purpose is to generate discussion as to how they can
     apply what they saw in the video, to our Use of Force
     GPO’s.                                                        Give a brief intro into
                                                                   the video
  E. Independence, Missouri video                                  Independence,
     1. An officer stopped a 17 year old male for a traffic        Missouri officer Tasing
        stop                                                       teen into Cardiac
     2. The officer tried to get teen to roll window down to       Arrest
        talk to the teen
                                                                   Play Video until 3:50
     3. The male was being uncooperative and only had the
                                                                   mark. The instructor
        window cracked
                                                                   should focus on the
     4. Show the video: “Police Tasing that Put Missouri Teen
                                                                   Use of Force issues
        Into Cardiac Arrest (full version)”
                                                                   regarding our policies.
        https://www.youtube.com/watch?v=eZwf0KWKAa8
                                                                   The instructor should
  F. Break the class into 3 small groups of 4 officers.            pose the question and
                                                                   give the small groups
     1. Have the groups discuss and write down the key             time to discuss before
        elements to the following questions                        moving on to the next
                                                                   question.
                a. Did the officer have legal justification for
                   the traffic stop?                               Provide each group
                b. Anticipated class answer:                       with paper and
                      b. Yes. The stop was for a traffic           pens/markers to
                           warrant.                                record the key
     2. What levels of resistance did the driver display to the    elements of their
        officer? (Note that it is not possible to see everything   group discussion.
        that the subject is doing inside the vehicle, so analyze
        according to what can be seen and heard on the             Refer to GPO 2.01.01
        video.)                                                    Definitions

                a. Anticipated class answer:

                       b. While in the vehicle, the driver
                          displayed Passive Resistance by not
                          following the legal directions given
                          by the officer/ and Active
                          Resistance by pulling away from the
                          officer

                       c. When outside of the vehicle and          Refer to GPO 2.01.02
                          being handcuffed, the driver             De-Escalation
                          displayed no resistance




3|Page
 Case: 1:15-cv-01046-SO Doc #: 253-1 Filed: 04/04/19 35 of 51. PageID #: 4982
                                                                      Slides & Notes




    3. What could the officer have done to de-escalate the
       situation?                                               Refer to GPO 2.01.05
              a. Anticipated class answer:
                                                                Use of Force Reporting
              b. Slow down the pace of the incident and
                 verbalize to the driver, in a calm manner
                 and normal tone of voice.                      The info came from
                                                                researching and facts given
    4. Did the involved officer employ reportable force? If     about the incident. Upon
       so, what level of force is it under CDP policy?          the class knowing it was 23
                                                                seconds continuous they
              a. Anticipated class answer:                      can understand that the
                                                                UOF rose to a Level 3
              b. Under CDP policy, yes because the officer
                                                                because CDP GPO only
                 tased the teen for 23 seconds. Also, the
                                                                allows 3, 5 second cycles,
                 take down of the teen. Level 3
                                                                and the officer dropped a
    5. Was the officer’s deployment of the taser consistent     handcuffed suspect
       with CDP policy?                                         https://theintercept.com/2
                                                                016/06/07/tased-in-the-
              a. Anticipated class answer:                      chest-for-23-seconds-
                                                                dead-for-8-minutes-now-
              b. No. (1) Must limit to minimum number of
                                                                facing-a-lifetime-of-
                 5-second cycles. Officer tased subject for
                                                                recovery/
                 23 continuous seconds (intermediate
                 weapons policy & CEW sub-policy);

              c. (2) force prohibited to overcome passive       Refer to GPO 2.01.04
                 resistance (general UOF policy);               Intermediate Weapons

              d. (3) not proportional or necessary (general     of Force-
                 UOF policy);

              e. (4) failure to de-escalate (de-escalation
                 policy);

    6. Does the officer have to call for a supervisor?

              a. Anticipated class answer:

              b. Officers who use or witness force shall
                 contact the Communications Control
                 Section and request that their supervisor
                 respond to the scene as soon as practical
                 following any use of force, except for de-
                 minimis force.

4|Page
 Case: 1:15-cv-01046-SO Doc #: 253-1 Filed: 04/04/19 36 of 51. PageID #: 4983


                                                                      Slides & Notes
    7. What is the reporting procedure for the use of force
       the officer used?

              a. Anticipated class answer:

              b. Notify a supervisor

              c. Blue Team use of force entry as directed
                 by the Officer-in-Charge of Fit.(Refer to
                 FIT GPO)

              d. Comply with all additional directives from
                 the Officer-in-Charge of FIT. (Refer to fit
                 GPO)

    8. Instead of using force, are there other options that
       might have been available to the officer when it was
       clear that the subject was resisting?

              a. Anticipated class answer:

              b. De-escalation (time, strategic
                 communication skills); back-
                 up/additional resources
                                                                 Duty to intervene (GPO
    9. If you were partnered with the officer in the video, at
                                                                 2.01.03 IV)
       what point, if any, would you have the Duty to
       Intervene?

              a. Have officers discuss why or why not they
                 would intervene.

              b. Ask the class, according to policy, when
                 an officer shall have the Duty to
                 Intervene.

                      b. When any use force that is
                         perceived to be unauthorized by
                         the policy.

              c. Ask what responsibilities officers have
                 once they intervene.

                      b. Take protective custody of the
                         subject being subjected to the
                         apparent unreasonable force

                      c. Ensure that medical care is
                         provided as needed

5|Page
  Case: 1:15-cv-01046-SO Doc #: 253-1 Filed: 04/04/19 37 of 51. PageID #: 4984



                        d. Report the suspected unreasonable use
                           of force

                                o document the same in their
                                  duty report

                                o complete a Form -1 detailing the
                                  use of force and surrounding
                                  circumstances

Video #2

   A. Provide some background information and context.
   B. The purpose is not to judge or second-guess the officers’
      actions.
          1. Instead, the video illustrates the real-world challenges
             officers face, and the exercise is about whether the
             officer’s response would be consistent or inconsistent
             with the Division’s use of force policies.
          2. The purpose is to generate discussion as to how they
             can apply what they saw in the video, to our Use of
             Force GPO’s.

   C. Dallas, Texas Video                                               Provide Background to
         1. Officers respond to a call for service for a male
                                                                        video
             disturbing, not taking his medication.
         2. Officers arrive and briefly encounter the caller, who is
             the male’s mother.
         3. Male observed standing in the doorway holding a
             screwdriver.
         4. Male refuses to listen to officers repeated commands
             to “drop the screwdriver!”
         5. Males attacks officers with the screwdriver
         6. Officer(s) fire their weapons, striking the male.
         7. https://www.policeone.com/police-products/body-             Play Dallas Texas Video
             cameras/articles/8459038-Video-Dallas-cops-fatally-
             shoot-mentally-ill-man-wielding-screwdriver

   D. Class discussion
         1. Did the officers have legal justification for the
                                                                        Discuss the following
             encounter?
                                                                        questions with the class
             a. Anticipated Class Answer:

             b.   Yes. The officers are responding to a call for a
                  mental male disturbing and not taking his
                  medication.


6|Page
 Case: 1:15-cv-01046-SO Doc #: 253-1 Filed: 04/04/19 38 of 51. PageID #: 4985



         2. What levels of resistance does the subject display?

            a. Anticipated Class Answer:

            b. Aggressive Physical Resistance (Attacks officer
                with the screwdriver)
         3. What could the officers have done to de-escalate the
            situation?

            a. Anticipated Class Answer:

            b. Create distance, call for back-up, request a
               supervisor.

         4. Did the involved officer employ reportable force?
            If so, what level of force is it under CDP policy?

            a. Anticipated Class Answer:

            b. Level 3, Deadly Force


         5. Does the officer have to call for a supervisor?

            a. Anticipated Class Answer:

            b. Yes

         6. What is the reporting procedure for the use of force
            the officer used?

            a. Anticipated Class Answer:

            b. Complete a Blue Team Use of Force entry by the
               end of their tour of duty, as directed by the Officer-
               in-Charge of F.I.T.(Refer to GPO 2.01.07, Force
               Investigation Team)

            c. Comply with all additional directives from the
               Officer-in-Charge of F.I.T. (Refer to GPO 2.01.07,
               Force Investigation Team)

         7. Instead of using force, are there other options that
            might have been available to the officer when it was
            clear the subject was resisting?



7|Page
 Case: 1:15-cv-01046-SO Doc #: 253-1 Filed: 04/04/19 39 of 51. PageID #: 4986

                                                                    Slides & Notes


            a. Less lethal (Taser, OC Spray), Confer with the
               male’s mother to gather further information,
               create distance, call for additional units, call
               for C.I.T. officer.


  E. The instructors shall monitor the small groups as they
     go over their assessment of the video. The instructors
     need to make sure the groups stay focused on the key
     elements in the video and assist the groups if needed.

  F. Instructors will bring the three groups back together to
     facilitate discussion about the key elements in the video
     and how they applied the new Use of Force GPO’s.

         1. An officer from each group will present to the
            class the key points of the video that was
            discussed in his/her group

         2. Instructors should focus on the officer’s answers
            given during the class discussion using the above
            questions.

         3. The officers need to understand the questions
            presented to them in their small groups to get a
            passing score

         4. During the large group discussion, instructors will
            identify the officers/supervisors that display
            deficiencies in any of the answers that are given

         5. These deficiencies will present themselves in the
            officers/supervisors inability to effectively
            identify

                 a. Legality of the traffic stop

                 b. Levels of resistance

                 c. De-escalation Techniques

                 d. Is the force reportable and within GPO

                 e. Does a supervisor need to respond

                 f. Use of Force reporting procedures




8|Page
  Case: 1:15-cv-01046-SO Doc #: 253-1 Filed: 04/04/19 40 of 51. PageID #: 4987



5. Instructors will be discussing the acceptable range of answers
   and how they are directly related to the application of the Use of
   Force GPO’s.

6. Any officers that fall outside the acceptable range will be
   immediately remediated.


7. This remediation will be done in the following manner:
          a. Review the question that the officer/supervisor is
             having a problem with

          b. Ask follow up questions to reinforce the correct line of
             thinking as it relates to the Use of Force GPO’s

          c. Review the section of the Use of Force GPO’s that
             directly relates to the problem or question the
             officer/supervisor is having

          d. The instructor must make sure that the
             officer/supervisor understands the question and
             answer that was remediated and mark the score
             sheet as passing

          e. Instructors will report to the Training Section
             supervisor all officers/supervisors which have a
             heightened level of resistance to the training module,
             or difficulty in understanding the concepts being
             taught

          f. Any officer/supervisor receiving a failing grade of 74%
             or lower, or having continued difficulty with the
             discussion concepts will need to be remediated and
             sent to the Training Section supervisor for review of
             their efforts for this block of training.



IV. Conclusion Answer Students / Officers Questions                     Summarize and Answer
                                                                        Questions




9|Page
  Case: 1:15-cv-01046-SO Doc #: 253-1 Filed: 04/04/19 41 of 51. PageID #: 4988



Title: Video Assessment 2

Recommended Time: 1 Hour 15 Minutes

Primary Audience: Patrol Officers, Detectives, Supervisors

Module Goal: Through classroom instruction, video assessment, and class discussion, officers will
have the ability to understand, cross reference, and apply the five GPO’s making up the current Use
of Force policy.

Required Materials: Digital presentation (Power Point, video); lesson plan; U.O.F. GPOs

Learning Objectives: At the completion of this module, students will understand and be
able to apply the following:

      The Use of Force training is a comprehensive view of how we are to apply these five
       GPOs as one overall order. Having the ability to understand and cross reference
       these GPOs will be a focal point of this block of training.
     Key points for the officers to identify:
            Do the officers have legal justification for the encounter
            Level of resistance the officer(s) are encountering
            Level of force used by officer(s)
            De-escalation attempts and /or de-escalation opportunities available
            Was the force necessary and proportional to level of resistance (Objectively
               Reasonable)
            What is the reporting procedure
     During the video assessment portion, the instructor will ask officers to place
       themselves in the position of the officer(s) in the video. They will be evaluating the
       tactics used by the officer(s) in the video and applying the Use of Force GPOs to the
       incident. The importance of being able to identify opportunities to use time, space,
       distance, and cover is of the utmost importance for the application of these GPOs.
       Officers will be given the task of seeing these key elements as the video unfolds,
       answer questions, then put these practices into play throughout the training as well
       as when they return to daily patrol. Using these tactics and applying the five GPOs
       that make up the Use of Force is essential for the safety of all officers and subjects
       involved. By effectively using de-escalation tactics to help to control the
       immediacy of the threat, we, as police officers, are able to apply the alternative
       options to subduing a noncompliant subject.

                                   Recommended Time Allocation
                                                                         Recommended Time
                                        Unit                                 (minutes)
        1      Group assignments and equipment distribution                       15
        2      Active scenario participation                                      45
        3      Scenario Debrief                                                   15
                                Total                                         75 minutes
Case: 1:15-cv-01046-SO Doc #: 253-1 Filed: 04/04/19 42 of 51. PageID #: 4989




I.    Review of the Use of Force Principles

      A. Four main principles of the Use of Force Policy
               1. Necessity
                   a. Officers shall use force only as
                       necessary, meaning only when no
                       reasonably effective alternative to the   Re-enforce the goal is
                       use of force appears to exist, and        to be able to apply
                       then only to the degree which is          these 5 GPO’s as one
                       reasonable to effect the intended         UOF
                       lawful objective
                   b. Force has a lawful objective when
                       used:
                           i.  To effect a lawful arrest or
                               detention
                          ii.  To gain control of a combative
                               subject
                         iii.  To prevent or terminate the
                               commission of a crime
                         iv.   To intervene in a suicide or
                               self-inflicted injury
                          v.   To defend or protect an officer
                               or an individual from the
                               violent/resistant acts of
                               another
               2. Proportionality
                   a. All force must be proportional to the
                       level of the subject’s resistance
               3. Objective Reasonableness

                    a. Graham v. Connor: Objectively
                        reasonable force is a level of force
                        that is appropriate when analyzed
                        from the perspective of a reasonable
                        officer on the scene.

                    b. Officers MUST consider certain officer
                       or subject factors and circumstances
                       when choosing a force response,
                       including:
Case: 1:15-cv-01046-SO Doc #: 253-1 Filed: 04/04/19 43 of 51. PageID #: 4990



                          i.   The influence of drugs and/or
                               alcohol
                         ii.   Known or reasonably apparent
                               mental illness, developmental
                               disability, or crisis incident
                        iii.   Known or reasonably apparent
                               physical disability or other
                               medical/physical condition
                        iv.    Availability of
                               officers/resources to de-
                               escalate the situation
                         v.    Proximity or access to
                               weapons by the subject
                        vi.    Differences between the
                               officer’s and the subject’s:
                               1. Age
                               2. Gender
                               3. Body size
                               4. Skill level
                               5. Relative strength
                        vi.    Injury or exhaustion
                       vii.    Officer’s and subject’s position
                               (e.g. being on the ground)
                       viii.   Officer’s distance from the
                               subject
                        ix.    Officer’s special knowledge or
                               training
                         x.    Degree to which subject is
                               already restrained
                                                                  Define De-escalation
                4. De-escalation                                  per the new UOF policy
                   a. Officers must use de-escalation
                      techniques when it is safe and
                      feasible to do so under the totality of
                      the circumstances
                   b. De-escalation is NOT a synonym for
                      talking nicely. Instead, de-escalation
                      tactics and techniques are proactive        Discuss and provide
                      actions and approaches used by              examples of De-
                      officers, when feasible, to gain the        escalation options
Case: 1:15-cv-01046-SO Doc #: 253-1 Filed: 04/04/19 44 of 51. PageID #: 4991



                        voluntary compliance of subject(s)
                        and reduce the need to use force
                     c. Examples of de-escalation
                        techniques:
                          xi.  Distance, cover, concealment,
                               and time
                         xii.  Hearing and listening
                        xiii.  Strategic communication or
                               voice commands
                        xiv.   Increase of officer presence

II.    Use of Force Video Assessment Presentation

       A. Video #1: Suicidal woman with a knife:
       B. https://youtu.be/AI2mF8MasGc - Grand Rapids w/
           Suicidal FM (Good De-escalation)
                1.   Lead in: Police arrive and notice a
                     woman with a knife pacing the sidewalk.

                2.  Video starts as primary officers arrive on
                    scene.
       C. Video #1 Questions/Discussion points:
                                                                     UOF: Definitions GPO.
               1. What Level of Resistance encountered               Identify the definition
                    by the officers?                                 of resistance noting
                                                                     the knife
                     a. Active Resistance: Physical action of
                                                                     Identify specific
                        the subject is not allowing the
                                                                     examples of the
                        officers to take control or place her in     suspect’s resistance
                        custody                                      from the video

                2.   What Level of Force are the police
                     responding with?                                Discuss the level of
                     a. Level 2: Use of beanbag shotgun              force and what Level 2
                                                                     entails
                3.   What type of de-escalation attempts are
                     by the officers?

                        a. Verbal Commands
Verbal commands are used by the officer in a positive way. There
should be one contact officer and the others acting as cover
officers. If the suspect wants to change contact officer, then the
adjustment can be made. If one verbal tactic isn’t working come
at the situation with a new form of command. Allowing the
suspect to feel as if they have some control and are being heard
and understood can help to gain voluntary compliance.
Case: 1:15-cv-01046-SO Doc #: 253-1 Filed: 04/04/19 45 of 51. PageID #: 4992




                      b. Use of distance



Officers do a good job of keeping distance. They use good, clear
verbal commands and stay out of range, but within the beanbag          Use Graham v. Connor
shotguns effectiveness area. Relate the use of distance to help        to discuss the
                                                                       application of the
control the immediacy of the threat.
                                                                       Graham factors:
                                                                       “What would you do in
                                                                       regards to de-
                      c.   Officers on scene                           escalation in this
                                                                       situation?”



We know there are at least 4 officers and 1 supervisor on scene.
This is a pretty good number for the given situation. Discuss
problems with having too many officers talking to the subject.         Reinforce the tactic of
Must note that we would want a CIT officer if available and for that   allowing one officer to
officer to be the contact. The focus for the officers is to have       communicate with the
options available to successfully subdue a dangerous suspect.          subject. Sometimes it
                                                                       depends on who the
                                                                       subject can relate to or
                                                                       is willing to
During this class discussion, instructor should ask for other          communicate with.
suggestions as to how to maintain a tactical advantage over the
subject. Relate the GPO’s with specific regards to the incident.
Discuss the officer’s use of time during this encounter.




                 4. In this incident, is the Use of a beanbag
                 shotgun effective?

                      a. Yes

 Yes, but discuss the use of the Bean-bag shotgun as it relates to
 the suspect who is armed with a knife. Define Use of Force and
 Proportional from the Definitions GPO. Re-emphasize the
 importance of using distance, cover and concealment to give the
 officers a tactical advantage.
Case: 1:15-cv-01046-SO Doc #: 253-1 Filed: 04/04/19 46 of 51. PageID #: 4993




                3.   Is the beanbag shotgun usage within the
                     GPO guidelines?
                      a. Yes
                                                                      These definitions are
Identify verbiage from the UOF Intermediate Weapons GPO. The          also discussed later in
Beanbag shotgun may be deployed when a subject presents an            the presentation with
imminent risk of serious physical harm to an officer or others, de-   the definitions from
                                                                      the GPO
escalation and other force options have proven ineffective and
the subject is within safe range of the beanbag shotgun.
                                                                      Give the lead in to the
                                                                      video before it plays.
       D. Video #2: Eagle Point Shooting                              Explain the transition
       E. https://youtu.be/VjC7audSUB0 - Eagle Point (Bad             from Taser use to the
          De-escalation)                                              deadly force with a
                                                                      firearm decision.
               1. Police respond to a male jaywalking.
               2. The male is first observed walking on the
                    sidewalk, then into a restaurant bathroom
               3. After several attempts by the officer to
                    find out what Matthew Graves was doing,
                    he is confronted in the restroom
               4. Focus points of the video will be the
                    verbalization and commands given by
                    officers
               5. The consistent use of time, distance, and
                    barriers
       F. Video #2 Questions/Discussion points:
               1. Are there legal grounds for the
                    encounter?
                     a. Yes, male was observed jaywalking,
                         and walked in front of the officer as
                         he was driving.                              Discuss the causes for
               2.        What level of resistance are the             the Taser to transition
                         officers encountering?                       from the level 2 UOF to
                     a. Active Resistance: is what the officers       the level 3 UOF per the
                                                                      Definitions GPO.
                         first encounter based on the suspect
                         not complying to the officer’s
                         commands and taking physical
                         actions to defeat the officer’s attempt
                         to gain control
      Case: 1:15-cv-01046-SO Doc #: 253-1 Filed: 04/04/19 47 of 51. PageID #: 4994




                            b. Aggressive Physical Resistance; After
                               attempting to leave the restroom and
                               pushing the officer, he punched a
                               second officer
                       3.      What is the Level of Force the officers
                               fall into?
                            a. Level 2 Use of Force based on the use
                               of a CEW and Level 3 Use of Force
                               based on the use of the firearm.

Instructor discuss the reporting requirements needed in an incident of
this nature. Primarily who needs to be notified and called, and provide
the definition of an Officer Involved Shooting per the new GPO. This is     Discuss how these
also an opportunity to talk about the duty to provide medical attention     specific videos can be
both for the mental condition, at first, and then for the gunshot wound.    related to the use of
                                                                            force GPOs and how
Instructor state the specifics from the GPO as to the Level 3 force         they can translate to
definition:                                                                 the daily street
    • Deadly force; force that results in death or serious physical harm    encounter.
    • Force that results in hospital admission due to use of force injury
    • All neck holds; force resulting in a loss of consciousness
    • CEW applications of more than 3 or longer than 15 seconds
                                                                            Emphasize the
    • Force used against handcuffed suspects                                importance of applying
                                                                            Graham factors and
                       4.   What De-escalation techniques were              the de-escalation
                            used and were they effective?                   techniques when safe
                            a. Time                                         and feasible to make
                            b. Distance                                     your decision
                            c. Barrier                                      objectively reasonable.
                            d. Communication

Focus on the need for the positive use of the above listed techniques.
Discuss how the verbalization was good/poor. Did the officer use
effective de-escalation? Discuss how the above listed techniques were
lacking from the officer/suspect interaction. Talk about the officers’
lack of control over the situation and how the suspect then was able to
force the escalation. Discuss how the lack of proper reactionary gap
lead to the ineffective use of the Taser. Make sure de-escalation
discussion points allow officers in the class to point out options that
could have potentially made the outcome more controlled. In this
scenario, the de-escalation issues and the tactical issues go hand and
hand which also should be discussed.
       Case: 1:15-cv-01046-SO Doc #: 253-1 Filed: 04/04/19 48 of 51. PageID #: 4995




                        5.       What other de-escalations techniques
                                 could have been employed?
                              a. This portion needs to focus on the
                                 increased need to use time, distance,
                                 barriers, additional personnel and
                                 strategic communication or voice
                                 commands to de-escalate the situation


                                                                              Discuss the importance
                                                                              of understanding how
Take this opportunity to define Proportional, Necessary and De-               the Graham factors and
escalation from the GPO. Identify the Graham factors in regards to this       the GPO de-escalation
UOF.                                                                          tactics can work
                                                                              together.
Use Graham v. Connor to emphasize the Graham factors how they relate
to a Use of force
    • Severity of the crime
    • Immediacy of the threat
    • Ci        t         t         t i   d    idl    l i g

De-escalation – The process of taking action to stabilize the situation and   Discuss the escalation
reduce the immediacy and level of a threat so that more time, options,        and de-escalation issues
and resources are available to resolve the situation and gain voluntary       that officers can
compliance. De-escalation techniques may include, but are not limited         encounter
to, gathering information about the incident, assessing the risks, verbal
persuasion, advisements and warnings, and tactical de-escalation
techniques, such as slowing down the pace of the incident, waiting out
                                                                              Reinforce the
subjects, creating distance (reactionary gap) between the officer and the     importance of applying
threat, repositioning, and requesting additional resources. (UOF:             De-escalation tactics to
Definitions)                                                                  every citizen encounter
                                                                              the officers have on a
                                                                              daily basis.
Necessary – Officers will use physical force only when no reasonably
effective alternative appears to exist, and only then to the degree which
is reasonable to effect a lawful purpose. (UOF: Definitions)
       Case: 1:15-cv-01046-SO Doc #: 253-1 Filed: 04/04/19 49 of 51. PageID #: 4996




Proportional – To be proportional, the level of force applied must
reflect the totality of circumstances surrounding the immediate
situation, including the presence of an imminent danger to officers or
others. Officers must rely on training, experience, and assessment of
the situation to decide an appropriate level as the subject. The more
immediate the threat and the more likely that the threat will result in
death or serious physical injury, the greater level of force that may be
proportional, objectively reasonable, and necessary to counter it.
(UOF: Definitions)




Instructor will ask the question (if not already addressed), “at any point
did the officers have a duty to Intervene?” Discuss why or why not the       Discuss the Duty to
                                                                             Intervene per the UOF
offices would intervene. Instructor will ask class, “according to the
                                                                             General GPO
policy, when does the officer have the Duty to Intervene?” Discuss
what some of the triggers are for intervening into a UOF. Instructor
should discuss what the perception of force that would initiate a duty
to intervene into a UOF. Instructor will discuss the actions officers
need to take once they have intervened:

           •   Take protective custody of subject
           •   Provide medical attention to the subject
           •   Report the suspected unreasonable use of force




    The final talking point for this section will be the reporting of this
    Use of Force. The key points to cover for this topic:
       • Reinforce the importance of using de-escalation, time
           management, cover and concealment and distance                    Identify officers having
                                                                             difficulty in applying
       • Importance of identifying the correct level of resistance
                                                                             the concepts found in
       • Importance of identifying the correct level of force used           these five GPOs.
       • Who needs to be notified of the use of force
       • Within that level, what are the correct reporting steps to
           take
       • Identify who, according to the level of force used, is
           required to make statements
  Case: 1:15-cv-01046-SO Doc #: 253-1 Filed: 04/04/19 50 of 51. PageID #: 4997




   •      Who is responsible for initiating the Use of Force reporting
          procedure (the focus of discussion falls under the Failure to
          Report Use of Force and Heightened Responsibilities for         Provide with discussion
          Reporting Exceptional Uses of Force sections)                   opportunities to better
                                                                          understand the five
It will be important to relate the overall concepts of the five GPOs,     GPOs, if you find they
to the officers same use of the concepts in their daily patrol. The
                                                                          are having difficulties
importance of applying these GPOs on a daily basis is vital for the
successful application of the overall use of force policy. As this        in applying them.
presentation concludes, the instructor will be reinforcing the key
knowledge based points which began the presentation, and how
these topics relate to the five GPOs that make up the new use of          These notations should
force policy.
                                                                          be made on the
                                                                          evaluation sheets.

   III.      Final talking points for this course
             A. Review any questions/concepts the
                 officers/supervisors are having difficulty with.
             B. Review the sections of the UOF GPOs that directly         Any officers or
                                                                          supervisors failing to
                 relate to the question or problem the
                                                                          fall with-in the
                 officer/supervisor is having.                            standards set by the
                                                                          Use of Force GPO’s
             C. Present an additional scenario to reinforce the
                                                                          must be directed to the
                 correct response.                                        Training Section OIC.
             D. The instructor must determine if the
                 officer/supervisor has been satisfactorily
                 remediated and found to be proficient.
             E. Any corrective actions taken by the instructor and
                 the satisfactory responses from the
                 officer/supervisor must be documented in the
                 training packet.
             F. The instructor will notify the Training Section
                 supervisor all officers/supervisors which have a
                 heightened level of resistance to the training
                 module or difficulty in understanding the concepts
                 being taught
Case: 1:15-cv-01046-SO Doc #: 253-1 Filed: 04/04/19 51 of 51. PageID #: 4998



IV.   During this final debrief, instructors will show a passing score for the
      officers/supervisors that successfully complete the training module to the above
      listed standard. All officers/supervisors that are not able to correctly apply the
      five GPOs that make up the current Use of Force policy will receive a failing
      grade and sent to the Training Section supervisor. The corrective action will then
      be to determine exactly where the deficiency lies. The officer/supervisor will
      then be scheduled for an additional GPO review with the District Training
      Coordinator followed by their attendance in a second session of the Use of Force
      GPO training.
